DETAILED ACTION
This is on the merits of Application No. 17/096098, filed on 11/12/2020. Claims 1-12 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 7-10, specifically the first clutch and the second clutch arranged at least partially axially overlapping and the first clutch radially offset from the second clutch in combination with the other features of the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “the third clutch is axially offset from the first clutch and the second clutch; and the third clutch is arranged radially overlapping the first clutch and the second clutch.” It is unclear how the third clutch can be both axially offset and radially overlapping the clutches. If the third clutch is axially offset from the first and second clutch, it could not the same axial space. If the third clutch is to radially overlap, it must occupy the same axial space. Further, it is unclear how the third clutch could overlap both clutches if the clutches are partially axially overlapping. A review of the drawings does not appear to show this limitation to help clarify.
	Claim 10 is rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2287487 to Kolze et al.
Kolze discloses:
(Claim 1) A clutch device (Fig. 1) comprising: a first input side (30) and a second input side (12); a first output side (18) and a second output side (20); a first clutch (K1) arranged between the first input side and the first output side, a second clutch (K2) arranged between the first input side and the second output side; and a third clutch (K0) arranged between the first input side and the second input side, wherein: the first input side is couplable to a first drive motor (22) and the second input side is couplable to a second drive motor (driver of 12); the input sides and the output sides are rotatable about a common axis of rotation; and the third clutch is arranged offset from the first clutch or the second clutch (K0 offset axially and radially from both K1 and K2).
(Claim 2) wherein: the first clutch and the second clutch are arranged at least partially radially overlapping (K1 and K2 radially overlap); and the third clutch is arranged axially adjacent to the first clutch on a side facing away from the second clutch; or the third clutch is arranged axially adjacent to the second clutch on a side facing away from the 
(Claim 3) wherein the third clutch is arranged radially offset with respect to the first clutch or the second clutch (K0 radially offset both K1 and K2).
(Claim 4) wherein the third clutch is arranged radially offset with respect to the first clutch or the second clutch (K0 radially offset both K1 and K2).
(Claim 5) wherein: the first clutch and the second clutch are arranged at least partially radially overlapping (K1 and K2 radially overlap; and the third clutch is arranged radially inside of the first clutch (K0 is radially inside K1), and the first clutch and the third clutch are arranged at least partially axially overlapping (K0 and K1 partially axially overlap); or the third clutch is arranged radially inside of the second clutch, and the second clutch and the third clutch are arranged at least partially axially overlapping.
(Claim 6) wherein: the first clutch and the second clutch are arranged at least partially radially overlapping (K1 and K2 radially overlap); and the third clutch is arranged radially outside of the first clutch, and the first clutch and the third clutch are arranged axially overlapping; or the third clutch is arranged radially outside of the second clutch (K0 radially outside K2), and the second clutch and the third clutch are at least partially axially overlapping (K0 and K2 partially axially overlap).
(Claim 11) wherein the third clutch is arranged axially offset from the first clutch or the second clutch (K0 is axially offset from both K1 and K2).
(Claim 12) wherein the first drive motor is designed as an electric machine (22 is an electric machine) and the second drive motor is designed as an internal combustion engine (12 couples to an engine).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 7. Particularly, the first and second clutch at least partially axially overlap while being radially offset in combination with the third clutch arranged radially inside of the first or second clutch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659